—In an action to recover damages for dental malpractice, the defendant appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated March 22, 1996, which denied his motion to dismiss the complaint as time-barred, and granted the plaintiff’s cross motion to dismiss the third affirmative defense of the Statute of Limitations.
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contention, the Supreme Court properly declined to address his argument that application of the continuous treatment doctrine should be limited to claims relating to only two of the plaintiff’s teeth, since this issue was raised for the first time in his reply papers (see, Galatti v Alliance Funding Co., 228 AD2d 550; Lumbermens Mut. Cas. Co. v Morse Shoe Co., 218 AD2d 624; Potter v Blue Shield, 216 AD2d 773).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Ritter, J. P., Altman, Krausman and Luciano, JJ., concur.